[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 07-13318                    JAN 10 2008
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                     D. C. Docket No. 07-20160-CV-FAM

MANUEL GRIFE, individually and on
behalf of all others similarly
situated,

                                                              Plaintiff-Appellant,

                                    versus

ALLSTATE FLORIDIAN INSURANCE COMPANY,
a foreign corporation,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (January 10, 2008)

Before TJOFLAT, BLACK and HULL, Circuit Judges.

PER CURIAM:

     Appellant Manuel Grife appeals the district court’s order granting judgment
on the pleadings to Allstate Floridian Insurance Company (“Allstate”) in this

putative class action. After review, we affirm.

      Grife owns a unit at the Admiral’s Port Condominiums in North Miami

Beach, Florida. Grife has a homeowner’s insurance policy for his condominium

unit (his “owner’s policy”) with Allstate.

      In October 2005, the Admiral’s Port Condominiums sustained damages to its

common property during Hurricane Wilma. The Admiral’s Port Condominium

Association (“Condominium Association”) has a separate master policy that

insures the common property, but carries a substantial deductible. Under the

Condominium Association’s master policy, $719,080 of the Hurricane Wilma

damage to the common property fell within the deductible. The Condominium

Association levied special assessments against the individual unit owners to cover

the damages not paid because of the substantial deductible. Grife’s personal

assessment was $1,226.56.

      After the assessment, Grife filed a claim for the Condominium Association’s

$1,226.56 assessment under his personal owner’s policy. Pursuant to his owner’s

policy, Allstate agreed to “pay [Grife’s] share of any special assessments charged

against the condominium owners by the association” as a result of loss to the

condominium’s collectively owned property. This provision, entitled “Loss



                                             2
Assessments,” also contains the following exclusion: “Any reduction or

elimination of payments for losses because of any deductible applying to the

insurance coverage of the association of building owners collectively is not

covered under this protection.” The district court referred to this exclusion in

Grife’s owner’s policy as the “Master Deductible” clause. Allstate denied Grife’s

claim, contending that an assessment resulting from the deductible in the

Condominium Association’s policy was excluded from loss assessment coverage

by the “Master Deductible” clause in Grife’s personal owner’s policy.

      Grife filed this action on behalf of himself and others similarly situated,

alleging that Allstate breached his personal owner’s policy and seeking monetary

damages and declaratory and injunctive relief. The district court granted Allstate’s

motion for judgment on the pleadings pursuant to Federal Rule of Civil Procedure

12(c). Grife v. Allstate Floridian Ins. Co., 493 F. Supp. 2d 1249 (S.D. Fla. 2007).

The district court concluded that the plain language of the “Master Deductible”

clause in Grife’s personal owner’s policy excluded from coverage any loss

assessment due to the master policy’s deductible. Id. at 1253-54. Alternatively,

the district court agreed with Allstate’s argument that another clause in the loss

assessment provision, the excess coverage clause, also barred coverage. Id. at

1254-55.



                                           3
       After review and for the reasons stated by the district court in Section I of its

well-reasoned published decision, id. at 1253-54, we conclude that the plain

language of the “Master Deductible” clause in Grife’s owner’s policy excludes

coverage for any assessment due to losses that fell within the Condominium

Association’s master policy deductible.1 Because we agree with the district court

that this “conclusion that Plaintiff’s claim is excluded due to the Master Deductible

provision alone, renders a decision on the remaining Policy language at issue

unnecessary,” id. at 1254, we decline to address the district court’s discussion of

the effect of the excess coverage clause, which is dicta, in Section II of its

published decision.

       AFFIRMED.




       1
       We review de novo a district court’s grant of judgment on the pleadings. Hardy v.
Regions Mortgage, Inc., 449 F.3d 1357, 1359 (11th Cir. 2006).

                                              4